DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species VII, Figs. 9 and 13, claims 1-10 and 15-17, in the reply filed on February 10, 2021, is acknowledged.  The traversal is on the ground(s) that none of the claims recites mutually exclusive characteristics of the species. This is not found persuasive because with respect to MPEP § 806.04(f), consider for example claim 1 that recites at least one antenna extending into the internal cavity of a handle (e.g. the species of Fig. 9), claim 18 that recites at least one antenna being partially disclosed in the internal cavity of a sidewall (e.g. the species of Fig. 10), and claim 19 that recites at least one antenna disposed in the internal cavity of an air brake hose (e.g. the species of Fig. 12), wherein these exemplary claims recites mutually exclusive characteristics of the corresponding species. In the instant case, claim 1 recites the above limitation disclosed for first species (e.g. the species of Fig. 9) but not for second or third species (e.g. the species of Fig. 10 or Fig. 12), and vice versa. Further, these exemplary claims 1, 18 and 19 do not overlap in scope with respect to the above indicated mutually exclusive characteristics. Note that the different species of the present invention are restricted, at least in part, on the basis of the exclusive characteristics of the corresponding species. As to applicant’s argument that the examiner’s holding of independence or distinctness is incorrect, this argument is not persuasive because applicant fails to provide a proper reasoning to support applicant’s argument. As to applicant’s arguments directed to lacking of serious burden of searching and examining the entire application, note that there are several species claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable …”, note that this rule permits the examiner to require election of a species if the application contains claims to more than one species embraced thereby. However, this rule does not require the examiner include more than one species in the examination because the above cited part of the rule indicates that an election requirement may be required by the examiner if there are more than one species claimed. In conclusion, this election requirement is made to allow a more focused search and examination. However, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 35 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Prior Art (Fig. 1 of the instant drawing).
The Fig. 1 Prior art shows an end-of-train device (EOT) that can be attached to a coupler of a trailing vehicle in a vehicle system, wherein the device has features as recited in the instant claims, including enclosure 20, a port adapted for connection to air brake hose 30, communication device 40 disposed in the enclosure, and at least one antenna 50 connected to communication device 40 and disposed in at least a portion of enclosure 40.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-2, 6, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 2011/0251742) in view of Kvist (US 2020/0107141).
Hass discloses a train system (Figs. 3, 5, 6) having features similar to those recited in the instant claims, including a plurality of vehicles and a powered vehicle adapted to receive wireless communication (Fig. 3), brake pipe 70 capable to supply air to the vehicles, and an end-of-train device (EOT) configured to be mounted on a trailing coupler of the rear railroad car (para [0040], Figs. 5-6), wherein the EOT (Figs. 5-6) of Hass includes enclosure/housing 14, a port adapted for connection to air brake hose 46, handle 52 extending from enclosure 14, communication device 26 disposed in the enclosure, and at least one antenna 48 connected to communication device 26 and extending at least partially through the internal compartment of enclosure 14. It is noted that antenna 48 of Hass does not extend into an internal cavity of the handle.
Kvist discloses device including enclosure 200 configured with handle 216, wherein antenna 210 extending through the internal compartment of enclosure 200 and into an internal cavity of handle 216 (Fig. 2d).
In view of Kvist, it would have been obvious to one of ordinary skill in the art to modify the structure of Hass to include an antenna extending from the internal compartment of the enclosure and into an internal cavity of a handle, in a manner 
Regarding instant claim 2, the antenna in the structure of Hass, as modified, is a monopole antenna including a single conducting rod as claimed.
Regarding instant claim 6, consider handle 216 of Kvist, which can be in the form of a hollow structure configured to receive antenna 210 (para [0074]). The structure of Hass, as modified, is considered to include a handle in the form of a hollow structure, similar to that taught by Kvist, with a channel extending through the associated struts and the handle, as required by the instant claim. 
Regarding instant claims 15 and 17, the structure of Hass, as modified, is considered to include the features of the instant claims, wherein the EOT device handle is considered to form part of the enclosure/housing, and the antenna is received in the handle. Therefore, antenna of the structure of Hass, as modified, is considered to be disposed in at least a portion of the enclosure, such as in the handle of the enclosure, as claimed.
Claims 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 2011/0251742) in view of Kvist (US 2020/0107141) and Smith (US 2011/0183605).
Hass and Kvist are applied above.
Smith discloses a device including first and second antennas 29a, 29b connected to first and second communication devices 28a, 28b.
. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art (Fig. 1 of the instant drawings) in view of Smith (US 2011/0183605).
Fig. 1 Prior Art is applied above.
Smith discloses a device including first and second antennas 29a, 29b connected to first and second communication devices 28a, 28b.
In view of Smith, it would have been obvious to one of ordinary skill in the art to modify the structure of Fig. 1 Prior Art to include a communication configuration including first and second communication devices connected with first and second antennas, similar to that taught by Smith, so as to achieve expected advantages thereof, such as facilitating a more reliable communication. The Fig. 1 Prior Art structure, as modified, is considered to include the features of instant claims 9-10, wherein the two antennas and the two communication devices of the structure of Fig. 1 Prior Art, as modified, are readable as first primary and second diversity antennas and first and second communication devices as claimed.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art (Fig. 1 of the instant drawings) in view of Clavel (US 2006/0272539).
Fig. 1 Prior Art applied above.
Regarding the type of antenna being a monopole or dipole antenna, as recited in instant claim 8, consider the structure of Clavel, wherein monopole and dipole antennas are known (e.g., para [0036] and Fig. 1). In view of Clavel, it would have been obvious to one of ordinary skill in the art to use a known antenna, such as a monopole or a dipole antenna, similar to that described in Clavel, in the structure of the Fig. 1 Prior art for performing the expected function and achieving expected advantages thereof.  
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior Art (Fig. 1 of the instant drawings) in view Clavel (US 2006/0272539) and Kvist (US 2020/0107141).
Fig.1 Prior Art and Clavel are applied above. The Fig.1 Prior Art, as modified, does not include at least an antenna extending into the cavity of the handle attached to the enclosure 20 of Fig. 1 Prior Art.
Kvist discloses device including enclosure 200 configured with handle 216, wherein antenna 210 extending through the internal compartment of enclosure 200 and into an internal cavity of handle 216.
In view of Kvist, it would have been obvious to one of ordinary skill in the art to modify the structure of Fig. 1 Prior Art to include the antenna thereof extending into an internal cavity of the handle of Fig. 1 Prior Art, similar to that suggested by the teaching of Kvist, so as to enhance protection for the antenna. The structure of Fig.1 Prior Art is considered to include features of claims 1-3.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curtis (US 6,081,769) discloses a train system including an end-of-train device configured to wireless communicate with a front-of-train device. Egerton (US 5,235,849) discloses railcar coupler mount for mounting an end-of-train device. Bezos (US 5,873,638) discloses an end-of-train device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617